Citation Nr: 1704387	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  11-32 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, generalized anxiety disorder, and bipolar disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1995 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the November 2011 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The hearing was scheduled for August 22, 2014; however, the Veteran failed to appear.  His representative contacted VA that same day and indicated that the Veteran was unable to attend the hearing and requested that the case be forwarded to the Board for final appellate disposition.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d), (e) (2016).

The issues of entitlement to service connection for depression, generalized anxiety disorder, and bipolar disorder have been recharacterized as a single issue of entitlement to service connection for an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding records.  With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, his service treatment records reflect that he was hospitalized at Fort Carson, Colorado, in November 1996 for adjustment disorder with mixed features and marital discord.  However, the clinical records of such inpatient treatment are not on file.  While on remand, efforts should be made to obtain them.

Additionally, the record indicates that the Veteran has received post-service medical treatment through VA; however, none of these records are associated with the record.  See, e.g., August 2010 rating decision (noting that treatment reports from the Denver VA Medical Center, from July 24, 2003, through February 19, 2004, were reviewed).  Rather, the only record referable to the Veteran's VA care is a printout received in August 2010 indicating diagnoses of generalized anxiety disorder and bipolar disorder.  Accordingly, on remand, all of the Veteran's VA treatment records should be obtained and associated with the claims file.  

As it pertains to the Veteran's claims for service connection for neck and back disorders, the Board finds that a VA examination is warranted.  In this regard, treatment records dated from June 2009 through January 2010 from Rehabilitation Associates of Colorado, P.C., show that the Veteran was treated for chronic cervical and thoracic pain with thoracic dystonia and, during the initial consultation with this medical service provider, the Veteran stated that he initially injured himself in 1996 and then re-injured himself in a motor vehicle accident in 2006.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, a July 2006 record from American Hospital shows a diagnosis of cervical spondylosis with severe muscle pain in the neck.  These pieces of evidence show that the Veteran has disabilities of the back and neck that may be related to his active service.  Accordingly, the Board finds that a remand is necessary in order to afford the Veteran a VA examination addressing the nature and etiology of his claimed neck and back disorders.   

As it pertains to the Veteran's claim for an acquired psychiatric disorder, the Board finds that a new examination is warranted.  In June 2011, he underwent a VA examination to determine the nature and etiology of this condition.  At such time, the examiner noted that the Veteran had been treated for adjustment disorder with mixed features and marital discord in service, but no records detailing such treatment were on file.  Following an examination, the examiner diagnosed generalized anxiety disorder and a psychotic disorder, not otherwise specified.  However, he stated that an etiological opinion for the generalized anxiety disorder could not be offered without resorting to mere speculation due to the lack of documentation of treatment during service.  No etiological opinion or explanation was provided for the psychotic disorder, not otherwise specified.  Once VA undertakes the effort to provide, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this instance, the examiner's explanation of an inability to provide an etiological opinion is inadequate as it relied solely on the absence of documentation of psychiatric treatment in the Veteran's service treatment records and failed to consider his lay statements, which indicated that he was psychiatrically hospitalized in 1996 for approximately one week for suicidal and homicidal ideation.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that a VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim of service connection could be proven").  Moreover, no etiological opinion was provided for the psychotic disorder, not otherwise specified, whereas one should have been provided.  Accordingly, on remand, the Veteran should be afforded a new examination in order to determine the nature and etiology of his acquired psychiatric disorder(s).

With regard to the Veteran's claimed right knee disorder, a June 2011 VA examination, which was conducted for the purposes of evaluating his left knee disorder, revealed a diagnosis of right knee strain with laxity anteriorly was provided.  However, his service treatment records are negative for any complaints, treatment, or diagnoses referable to his right knee.  Furthermore, the Veteran has not provided a description of the nature of the in-service incident(s) that he believes led to such disorder.  Similarly, at the present time, the record fails to demonstrate a current diagnosis referable to the Veteran's bilateral shoulders.  However, following the development ordered in connection with this remand, the AOJ should review the complete record and conduct any additionally indicated development with regard to these claims, to include, if necessary, affording the Veteran VA examinations. 

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain records of the Veteran's psychiatric hospitalization at Fort Carson in November 1996.  In doing so, please be advised that such records may be filed under the facility name rather than the Veteran's name.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain all of the Veteran's VA treatment records, to include those from the Denver facility dated from July 24, 2003, through February 19, 2004, as referenced in the September 2010 rating decision.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his low back and neck disorders.  The entire record must be reviewed in conjunction with the examination.  Following a review of the record, an interview with the Veteran, and a complete examination, the examiner should address the following inquiries:

(A)  Identify all current diagnoses referable to the Veteran's neck and low back.  In this regard, the examiner should note that a July 2006 hospital record provides a diagnosis of cervical spondylosis.  If this diagnosis is ruled out or a different diagnosis is provided, a complete explanation should be provided.

(B)  For each diagnosed neck and/or low back disorder, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in, or is otherwise related to, the Veteran's active service.

A complete rationale must be provided for all opinions expressed.  The rationale(s) must discuss the pertinent evidence of record, to include the Veteran's lay statements to include his report to his treatment provider that he initially injured himself in 1996.  An negative etiological opinion based solely on the absence of documentation in the Veteran's service treatment records, without consideration of the Veteran's lay statements, will be considered inadequate.  A more cogent explanation is required.

4.  After obtaining all outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The entire record must be reviewed in conjunction with the examination.  Following a review of the record, an interview with the Veteran, and a complete examination, the examiner should address the following inquiries:

(A)  Identify all current acquired psychiatric disorders.  In this regard, the examiner should note that an August 2010 printout reflects diagnoses of generalized anxiety disorder and bipolar disorder as assigned by the Denver VA facility and the June 2011 diagnoses of generalized anxiety disorder and a psychotic disorder.  If there diagnoses are ruled out or a different diagnosis is provided, a complete explanation should be provided.

(B)  For each diagnosed acquired psychiatric disorder, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in, or is otherwise related to, the Veteran's active service, to include his November 1996 hospitalization for adjustment disorder with mixed features and marital discord.

A complete rationale must be provided for all opinions expressed.  The rationale(s) must discuss the pertinent evidence of record, to include the Veteran's lay statements.  An negative etiological opinion based solely on the absence of documentation in the Veteran's service treatment records, without consideration of the Veteran's lay statements, will be considered inadequate.  A more cogent explanation is required.

5.  Following the development ordered in connection with this remand, the AOJ should review the complete record and conduct any additionally indicated development with regard to the claims for service connection for a right knee disorder and a bilateral shoulder disorder, to include, if necessary, affording the Veteran VA examinations. 

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




